



Exhibit 10.3




CERNER EXECUTIVE SEVERANCE AGREEMENT


This Cerner Executive Severance Agreement (this “Executive Severance
Agreement”), effective as of September 11, 2017 (the “Effective Date”), is a
supplement to and amendment of the employment agreement dated October 30, 1989
between Jeffrey A. Townsend (“you”/“your”) and Cerner Corporation, a Delaware
corporation (“Cerner”).
RECITALS
A.
You are the Executive Vice President and Chief of Staff of Cerner and have been
employed by Cerner since October 29, 1989. You have been the Executive Vice
President and Chief of Staff of Cerner since March 6, 2005.



B.
You have entered into an employment agreement with Cerner dated October 30, 1989
(your “Employment Agreement”) and a mutual arbitration agreement with Cerner
dated November 24, 2015.



C.
You and Cerner wish to amend your Employment Agreement by adding contractual
severance terms as set forth in this Executive Severance Agreement.



D.
In consideration for your continuing employment with Cerner, the restricted
stock granted to you on September 1, 2017, the potential severance payments and
potential acceleration of the vesting of outstanding equity incentive awards
described herein, the potential benefits to you in the event of a Change in
Control, and other good and valuable consideration, the receipt and sufficiency
of which you and Cerner hereby acknowledge, you and Cerner hereby agree to the
following supplemental terms and conditions to your Employment Agreement.



E.
Definitions of capitalized terms used but not otherwise defined herein can be
found in Appendix A.



AGREEMENT
In consideration of the mutual covenants, promises, and obligations set forth
herein, the parties agree to amend and supplement your Employment Agreement as
follows:
1.
PARAGRAPH 1 MODIFICATION. The following is added to Paragraph 1 of your
Employment Agreement:



To the extent permitted by law, your employment relationship with Cerner is “at
will,” which means that you may resign from Cerner at any time, for any reason
or for no reason at all, and without advance notice (except as described below).
It also means that Cerner may terminate your employment at any time - for any
legally permitted reason or for no reason at all and without advance notice,
subject to Cerner’s potential obligations to you under Paragraph 9 below.


2.
PARAGRAPH 4 MODIFICATION. The following is added to Paragraph 4 of your
Employment Agreement:



Nothing in this paragraph (i) prohibits you from using or disclosing Proprietary
Information in connection with reporting possible violations of law or
regulation to any governmental agency or entity or attorney in accordance with
any whistleblower protection provisions of applicable law or regulation
including 18 U.S.C. § 1833 or (ii) requires notification or prior approval by
Cerner of any reporting described in clause (i). However, any disclosure must be
made in accordance with the applicable law or regulation and in a manner that
limits-to the furthest extent possible-disclosure of Proprietary Information.


3.
PARAGRAPH 9 MODIFICATION. Paragraph 9 of your Employment Agreement is deleted in
its entirety and replaced with the following:



9.     Termination of Employment; Severance and Benefits.


A.
Resignation and Termination.

 
1.
Termination by Cerner. Cerner may terminate your employment (i) at any time with
or without Cause, or (ii) upon your Disability. Your employment with Cerner
shall be deemed automatically terminated upon






--------------------------------------------------------------------------------





your death. Upon a termination of your employment by Cerner with Cause, due to
your death or on account of Disability (each an “Ineligible Severance Event”),
Cerner shall pay you within thirty (30) days following your last day of
employment (x) any accrued but unpaid base salary, (y) any owed reimbursements
for unreimbursed business expenses properly incurred by you prior to your
termination date, which shall be subject to and paid in accordance with Cerner’s
expense reimbursement policy; and (z) such employee benefits (including equity
compensation or cash bonuses earned as of the termination date but not yet
paid), if any, to which you may be entitled under Cerner's employee benefit
plans as of your termination date; provided that, in no event shall you be
entitled to any payments in the nature of any other severance or termination
payments (such as under Cerner’s Enhanced Severance Pay Plan). Those amounts
described in this Paragraph 9.A.1 (x), (y) and (z) are referred to herein
collectively as the "Accrued Amounts." Payment upon termination of your
employment by Cerner for any reason other than an Ineligible Severance Event is
covered by Paragraph 9.B.


2.
Termination by You. You may resign from your employment with Cerner at any time
upon written notice to Cerner of your intention to resign from employment. Any
resignation notice must be submitted to Cerner at least thirty (30) days prior
to your intended last day of employment. Cerner, however, reserves the right
either to accelerate your last day of employment or to allow your intended last
day of employment to stand. If you resign with fewer than thirty (30) days’
notice, or if you actually leave Cerner’s employ prior to expiration of the
notice period without the permission of Cerner, then you agree that (to the
extent permitted by law) no Accrued Amounts from the date you submitted your
resignation notice to your last day of employment will be owed or paid to you by
Cerner. All other Accrued Amounts will be paid. You may also terminate your
employment hereunder upon written notice to Cerner in the event of a
Constructive Termination (before a Change in Control) or for Good Reason (after
a Change in Control) and, subject to you satisfying your obligations under
Paragraph 9.B.3 (Severance Agreement and Release), be entitled to certain
severance and benefit compensation as provided in Paragraph 9.B.



You agree to report to Cerner the identity of your new employer (if any) and the
nature of your proposed duties for that employer.


B.
Severance and Benefits.



1.
Non-Change in Control - Termination by Cerner for other than an Ineligible
Severance Event or Resignation following Constructive Termination. Subject to
you satisfying your obligations under Paragraph 9.B.3. (Severance Agreement and
Release), if, prior to a Change in Control or at any time after twelve (12)
months following a Change in Control, (i) Cerner terminates your employment
other than in connection with an Ineligible Severance Event or (ii) you resign
from employment following a Constructive Termination, Cerner will within sixty
(60) days (or later if required by Code Section 409A) of your termination of
employment:



a.
Pay you your Accrued Amounts; and



b.
Commence severance payments to you equal to the sum of (i) two (2) year’s base
salary (based on your annual base salary at the time of your termination), plus
(ii) two (2) times the average annual cash bonus you received from Cerner during
the three (3) years preceding the termination of your employment, less (iii)
normal tax and payroll deductions. Such severance pay will be payable pro rata
during the twenty-four (24) month severance term on Cerner’s regular paydays;
and



c.
Commence payments to you having an aggregate value equal to twenty-four (24)
times the difference between the monthly COBRA continuation premium cost to
cover you and your dependents (to the extent covered under Cerner's health,
vision and dental the plans on the date of your termination of employment) under
Cerner's health, vision and dental plans in effect as of the date of your
termination and the monthly amount you were paying for such coverage at the
effective date of your termination. Such payments will be payable pro rata
during the twenty-four (24) month severance term on Cerner’s regular paydays.
Notwithstanding the foregoing, if Cerner making payments under this Paragraph
9.B.1.c would violate the nondiscrimination rules applicable to
non-grandfathered plans under the Affordable Care Act or result in the
imposition of penalties under the Affordable Care Act, the parties agree to
reform this Paragraph 9.B.1.c in a manner as is necessary to comply with the
Affordable Care Act; and








--------------------------------------------------------------------------------





d.
With respect to outstanding equity awards:



i.
Fully vest all outstanding unvested stock options or stock appreciation rights
granted by Cerner to you and still held by you and all other outstanding
equity-based compensation awards that are not intended to qualify as
performance-based compensation under Code Section 162(m)(4)(C); provided that,
any delays in the settlement or payment of such awards that are set forth in the
applicable award agreement and that are required under Code Section 409A
("Section 409A") shall remain in effect; and



ii.
Cause all outstanding equity-based compensation awards that are intended to
constitute performance-based compensation under Code Section 162(m)(4)(C)
(excluding stock options and stock appreciation rights which will fully vest in
accordance with Paragraph 9.B.1.d.i) to remain outstanding and vest or be
forfeited in accordance with the terms of the applicable award agreements, if
the applicable performance goals are satisfied.



2.
Change in Control - Termination by Cerner for other than an Ineligible Severance
Event or Resignation for Good Reason. Subject to you satisfying your obligations
under Paragraph 9.B.3 (Severance Agreement and Release), if there is a Change in
Control of Cerner and within twelve (12) months following the date such Change
in Control becomes effective Cerner terminates your employment for any reason
other than on account of an Ineligible Severance Event or you resign from
employment with Good Reason, then Cerner will, within sixty (60) days (or later
if required by Code Section 409A) of your termination of employment:



a.
Pay you your Accrued Amounts;



b.
Commence severance payments to you equal to the sum of (i) two (2) years’ base
salary (based on your annual base salary at the time of your termination or
resignation), plus (ii) two (2) times the average annual cash bonus you received
from Cerner during the three (3) years preceding the termination or resignation
of your employment, less (iii) normal tax and payroll deductions. Such severance
pay will be payable in lump sum within sixty (60) days of the effective date of
the termination of your employment;



c.
Commence payments to you having an aggregate value equal to twenty-four (24)
times the difference between the monthly COBRA continuation premium cost to
cover you and your dependents (to the extent covered under Cerner's health,
vision and dental plans on the date of your termination of employment) under
Cerner's health, vision and dental plans in effect as of the date of your
termination and the monthly amount you were paying for such coverage at the
effective date of your termination. Such payments will be payable pro rata
during the twenty-four (24) month severance term on Cerner’s regular paydays.
Notwithstanding the foregoing, if Cerner's making payments under this Paragraph
9.B.2.c would violate the nondiscrimination rules applicable to
non-grandfathered plans under the Affordable Care Act or result in the
imposition of penalties under the Affordable Care Act, the parties agree to
reform this Paragraph 9.B.2.c in a manner as is necessary to comply with the
Affordable Care Act; and



d.
Fully vest all outstanding unvested equity incentive awards granted to you under
any Cerner equity incentive plans after June 1, 2005. For purposes of this
Paragraph 9.B.2.d, any performance-based award shall become vested or settled
assuming an "at-target" level of goal achievement had been attained.



3.
Severance Agreement and Release. As a condition to your receiving severance in
accordance with this Paragraph 9.B, upon your resignation or the termination of
your employment, you agree to promptly execute and not revoke a written
severance agreement, which release will be provided to you within ten (10) days
of your termination date, containing normal and customary provisions, including
but not limited to, a release releasing Cerner from any claims against Cerner
related to your employment with Cerner that you might have at the time of or
following the termination of your employment, and reasonable and customary
representations and warranties.



4.
Forfeiture and Reimbursement. Further, notwithstanding anything to the contrary
in this Executive Severance Agreement, if you breach any confidentiality,
non-competition or other material provision in






--------------------------------------------------------------------------------





your Employment Agreement following the termination of your employment with
Cerner, Cerner’s obligation, if applicable, to deliver severance payments and
benefits to you under this Paragraph 9.B, and the vesting of any equity
incentive awards described in this Paragraph 9.B, will cease immediately, you
will reimburse Cerner the amount of severance payments delivered to you by
Cerner prior to such breach by you, and you will forfeit to Cerner all equity
incentive awards (or the proceeds of exercised awards) that vested based on or
after such termination of your employment and prior to your breach.


5.
ERISA Claims Review Procedures. To the extent any severance payments described
in this Paragraph 9.B are covered by the Employee Retirement Income Security Act
of 1974, as amended, Claims Review Procedures are available from Cerner.



6.
Compliance with Section 409A.



a.
General Compliance. This Executive Severance Agreement and any severance
payments contemplated to be made hereunder is intended to comply with Section
409A or an exemption thereunder and shall be construed and administered in
accordance with Section 409A. Notwithstanding any other provision of this
Executive Severance Agreement, payments provided under this Executive Severance
Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Executive
Severance Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Executive
Severance Agreement shall be treated as a separate payment. Any payments to be
made under this Executive Severance Agreement upon a termination of employment
shall only be made upon a "separation from service" under Section 409A.
Notwithstanding the foregoing, Cerner makes no representations that the payments
and benefits provided under this Executive Severance Agreement comply with
Section 409A, and in no event shall Cerner be liable for all or any portion of
any taxes, penalties, interest, or other expenses that may be incurred by you on
account of non-compliance with Section 409A.



b.
Specified Employees. Notwithstanding any other provision of this Executive
Severance Agreement, if any payment or benefit provided to you in connection
with your termination of employment is determined to constitute "nonqualified
deferred compensation" within the meaning of Section 409A and you are determined
to be a "specified employee" as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the your termination date or, if earlier,
on your death (the "Specified Employee Payment Date"). The aggregate of any
payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to you in a lump sum on the Specified Employee
Payment Date and thereafter, any remaining payments shall be paid without delay
in accordance with their original schedule.



c.
Reimbursements. To the extent required by Section 409A, each reimbursement or
in-kind benefit provided under this Executive Severance Agreement shall be
provided in accordance with the following:



i.
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year;



ii.
any reimbursement of an eligible expense shall be paid to you on or before the
last day of the calendar year following the calendar year in which the expense
was incurred; and



iii.
any right to reimbursements or in-kind benefits under this Executive Severance
Agreement shall not be subject to liquidation or exchange for another benefit.



C.
Partial Accelerated Vesting upon a Change in Control. In connection with a
Change in Control, 50% of each outstanding and unvested equity incentive award
granted to you under any Cerner equity incentive plan after June 1, 2005 and
prior to the date of the Change in Control becomes effective will become vested
on the date the Change in Control becomes effective. The remaining 50% of each
such outstanding equity incentive award that has not yet vested will continue to
vest according to its vesting schedule (unless your employment is






--------------------------------------------------------------------------------





terminated for any reason other than in connection with an Ineligible Severance
Event or you resign for Good Reason within twelve (12) months following the date
the Change in Control becomes effective, in which case 100% of such award will
become vested as provided above in Paragraph 9.B.2; or in the event your
employment is terminated for any reason other than in connection with an
Ineligible Severance Event or a Constructive Termination at any time after
twelve (12) months following a Change in Control, in which case 100% of such
award will become vested as provided above in Paragraph 9.B.1). For purposes of
this Paragraph 9.C, any performance-based award which becomes 50% vested upon a
Change in Control shall mean that an "at-target" level of goal achievement had
been attained with respect to 50% of the award.


D.
Modified 280G Carve-Back. Notwithstanding anything contained in this Executive
Severance Agreement to the contrary, if on an after-tax basis the aggregate
payments and benefits paid pursuant to Paragraph 9.B.2 or Paragraph 9.C would be
larger if the portion of such payments and benefits constituting "parachute
payments" under Code Section 280G were reduced by the minimum amount necessary
to avoid the imposition of the excise tax under Code Section 4999, then such
payments and benefits shall be reduced by the minimum amount necessary to avoid
such excise tax.  Any such reduction shall occur in a manner that maximizes your
economic position. In applying this principle, the reduction shall be made in a
manner consistent with the requirements of Section 409A, and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero. Any determination required under this Paragraph 9.D shall be made in
writing in good faith by an accounting firm selected by Cerner, which is
reasonably acceptable to you (the “Accountants”). Cerner and you shall provide
the Accountants with such information and documents as the Accountants may
reasonably request in order to make a determination under this Paragraph 9.D.
Cerner shall be responsible for all fees and expenses of the Accountants.



E.
409(a) Modifications. Notwithstanding anything to the contrary herein, Cerner
may modify your Employment Agreement and this Executive Severance Agreement from
time to time without your consent if Cerner’s legal counsel deems doing so to be
advisable to comply with Section 409A of the Code and you agree that any such
modifications shall be binding upon you.



4.
ENTIRE AGREEMENT AND PRIOR AGREEMENTS.



We agree that your Employment Agreement, as amended by this Executive Severance
Agreement, otherwise remains in full force and effect. This Executive Severance
Agreement represents your entire agreement with Cerner concerning the subject
matter hereof and cancels, terminates and supersedes any of your previous oral
or written understandings or agreements with Cerner or with any director,
officer or representative of Cerner with respect to the subject matter hereof.
Without limitation, the severance benefits and payments eligible to be provided
under this Executive Severance Agreement supersede and replace any benefits or
payments you might otherwise be eligible to receive under your Employment
Agreement, the Cerner Enhanced Severance Pay Plan, any successor thereto, or any
other broad-based Cerner severance plan or policy which otherwise would be
applicable to you.


[The remainder of this page is intentionally blank. Signatures follow.]







--------------------------------------------------------------------------------





This Cerner Executive Severance Agreement is executed as of this 11th day of
September, 2017.






/s/ Jeffrey A. Townsend
Jeffrey A. Townsend
 
 
Cerner Corporation
 
 
By:
/s/ Julia M. Wilson
 
Julia M. Wilson
 
Executive Vice President and Chief People Officer
 
 
 
 






--------------------------------------------------------------------------------





APPENDIX A


DEFINITION OF TERMS


CAUSE means your material breach of your Employment Agreement, fraud against
Cerner, misappropriation of Cerner’s assets, dishonesty, embezzlement from
Cerner, theft from Cerner, material neglect of your duties and responsibilities
hereunder, your arrest and indictment for a crime involving drug abuse,
violence, dishonesty or theft, your taking any action or omitting to take any
action that results in a violation of the Sarbanes-Oxley Act of 2002, or any
related statutes, laws or regulations or material breach of Cerner’s policies.


CHANGE IN CONTROL means:
(i)
The acquisition by any individual, entity or group (a “Person”) within the
meaning of Section 12(d)(3) or 13(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either: (A) the
then outstanding shares of common stock of Cerner (the “Outstanding Cerner
Common Stock”), or (B) the combined voting power of the then outstanding voting
securities of Cerner entitled to vote generally in the election of directors
(the “Outstanding Cerner Voting Securities”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change in Control: (X) any acquisition directly from Cerner, (Y) any
acquisition by Cerner, or (Z) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Cerner or any corporation controlled
by Cerner; or

(ii)
Individuals who, as of the date hereof, constitute the Cerner Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by Cerner’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii)
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of Cerner ( a “Business
Combination”), in each case, unless, following such Business Combination, (A),
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Cerner Common Stock and Outstanding
Cerner Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of Cerner resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns Cerner or all or substantially all of Cerner’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Cerner Common Stock and Outstanding Cerner Voting Securities,
as the case may be, (B) no Person (excluding any employee benefit plan (or
related trust) of Cerner or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then outstanding shares of common stock of Cerner resulting
from such Business Combination or the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the Board of Directors of Cerner resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the board, providing for such
Business Combination; or

(iv)
Approval by the shareholders of Cerner of a complete liquidation or dissolution
of Cerner.

CODE means the Internal Revenue Code of 1986, as from time to time amended.
CONSTRUCTIVE TERMINATION means the occurrence of any of the following without
your consent: (1) a material, adverse change in your authority, position,
duties, or responsibilities (other than temporarily while you are physically or
mentally incapacitated or as required by applicable law) or reporting structure
such that you no longer report to the Chief Executive Officer or Board of
Directors, (2) a material reduction in your base salary or target bonus
opportunity, (3) a relocation of the principal location at which you are
required to perform your duties to more than twenty-five (25)





--------------------------------------------------------------------------------





miles from the Kansas City metropolitan area and which is adverse to you, or (4)
any other action or inaction that constitutes a material breach by Cerner of
your Employment Agreement. For the avoidance of doubt, it is acknowledged that
your current assignment in Salt Lake City, Utah was agreed between you and
Cerner and thus is exempt from triggering a Constructive Termination. You cannot
terminate your employment on account of a Constructive Termination unless you
have provided written notice to Cerner of the existence of the circumstances
providing grounds for termination on account of a Constructive Termination
within thirty (30) days of the initial existence of such grounds and Cerner has
had at least thirty (30) days from the date on which such notice is provided to
cure such circumstances. If you do not terminate your employment on account of a
Constructive Termination within ninety (90) days after the first occurrence of
the applicable grounds, then you will be deemed to have waived your right to
terminate on account of a Constructive Termination with respect to such grounds.
DISABILITY means a physical or mental illness, as determined by an accredited
physician, which causes you to be unable to perform your duties hereunder for
ninety (90) consecutive days, or for an aggregate of ninety (90) days during any
period of twelve (12) consecutive months.
GOOD REASON means the occurrence of any of the following, without your consent:
(1) a material, adverse change in your authority, duties, position or
responsibilities (other than temporarily while you are physically or mentally
incapacitated or as required by applicable law) or reporting structure such that
you no longer report to the Chief Executive Officer or the Board of Directors,
(2) a material reduction in your base salary or target bonus opportunity, (3) a
relocation of the principal location at which you are required to perform your
duties to more than twenty-five (25) miles from the Kansas City metropolitan
area and which is adverse to you, or (4) any other action or inaction that
constitutes a material breach by Cerner of your Employment Agreement. For the
avoidance of doubt, it is acknowledged that your current assignment in Salt Lake
City, Utah was agreed between you and Cerner and thus is exempt from triggering
a Constructive Termination. You cannot terminate your employment on account of a
Good Reason unless you have provided written notice to Cerner of the existence
of the circumstances providing grounds for termination on account of a Good
Reason within thirty (30) days of the initial existence of such grounds and
Cerner has had at least thirty (30) days from the date on which such notice is
provided to cure such circumstances. If you do not terminate your employment on
account of a Good Reason within ninety (90) days after the first occurrence of
the applicable grounds, then you will be deemed to have waived your right to
terminate on account of a Good Reason with respect to such grounds.





--------------------------------------------------------------------------------





EMPLOYMENT AGREEMENT
THIS AGREEMENT is made and entered into this thirtieth day of October, 1989,
between CERNER Corporation, a Missouri Corporation ("Employer"), and Jeffrey A.
Townsend ("Associate").
WHEREAS, Employer is in the business of design, programming, marketing,
installation and support of information management systems; and of management,
business and systems consulting; and
WHEREAS, Employer desires to employ Associate and Associate desires to accept
such employment;
NOW, THEREFORE, the parties hereby agree as follows:
1.
Employment. Employer hereby employs Associate, and Associate hereby accepts such
employment, upon the terms and conditions set. forth hereinafter and outlined in
our proposal of employment dated October 30, 1989, attached as Exhibit A.
Associate hereby agrees to devote his full business time to the affairs of
Employer and not to engage, either as an associate, partner, consultant or
otherwise, in any other business activity. Associate agrees that at all times
during the term hereof Associate shall faithfully perform the duties assigned by
Employer to the best of Associate's ability and will devote Associate's full
business time to the affairs of Employer.



2.
Term. The term of this Agreement shall commence on the thirtieth day of October,
1989, and shall continue until terminated as provided in Paragraph 9 hereof.



3.
Compensation. For all services rendered by Associate to Employer, Employer shall
pay to Associate the compensation set forth in Exhibit A hereto. Associate will
regard compensation as confidential information not to be directly or indirectly
disclosed.



4.
Covenant Not to Disclose or Use Proprietary Information. Associate acknowledges
and understands: (i) that Employer and its Affiliates (as hereinafter defined)
in the normal course of business develop products, concepts and services that
are highly proprietary in nature; (ii) that Employer and its Affiliates are
professional service organizations where client confidentiality is crucial;
(iii) that Employer and its Affiliates develop proprietary computer programs and
software products; and (iv) that Employer and its Affiliates are licensees of
certain proprietary systems, products and trade secrets of other vendors and are
obligated by virtue of those arrangements to take precautions regarding the
protection of the proprietary interests of such vendors. Therefore, Associate
covenants, warrants and agrees that Associate will treat as confidential and
proprietary and not disclose directly or indirectly to anyone, or use for
Associate's personal benefit, any Proprietary Information, either during the
term of Associate's employment hereunder or thereafter, except in the normal
course of the business of Employer and its Affiliates, and as otherwise
authorized in writing by an executive officer of Employer. Further, Associate
covenants, warrants and agrees that Associate will not, except as contemplated
in the preceding sentence, remove from the premises of Employer or its
Affiliates any Proprietary Information, and will not copy in any form, either
magnetically or by facsimile, any Proprietary Information. For purposes of this
Agreement, Proprietary Information shall mean and include all software programs
of Employer, its Affiliates and licensors, whether in writing or on magnetic
media, and all design documentation, methodologies, procedures, manuals, program
listings, source codes, working papers, and other documentation and information
related thereto, all customer lists, potential customer lists, marketing
materials, sales activity information and all trade secrets of Employer or its
Affiliates. The term Affiliate shall mean and include any person or entity
controlled by, under common control with, or controlling Employer, and shall
specifically include Laboratory Information Systems and Technology, Inc.



5.
New Ideas and Products. Associate covenants and agrees that, during the term of
employment hereunder, Associate will promptly disclose to Employer any and all
ideas, concepts, computer programs, documentation, inventions, processes,
designs or improvements which Associate may from time to time have, invent,
discover or originate. It is specifically agreed that any of the foregoing shall
be deemed to be the sole property of Employer, and Associate agrees to execute
any documents that may be necessary to vest title in any of the foregoing to
Employer, or to secure for Employer the issuance of a U.S. Patent thereon or a
copyright thereof.



6.
Non-Compete. Associate covenants and agrees that Associate will not, for a
period of three years after termination of Associate's employment, either
directly or indirectly, for his own account, by himself or through some other
individual or entity, or as a partner or joint venturer (i) solicit, service, or
handle any management consulting, business consulting or systems or data
processing related business of or for any Client of Cerner or its Affiliates, or
in any other manner compete with Cerner or any of its Affiliates for the
business of any of such Clients, or (ii)






--------------------------------------------------------------------------------





engage in any business competitive with any product being developed, marketed,
sold, installed, licensed or otherwise made available by Cerner at the time of
termination of Associate's employment, or (iii) become an officer, director,
associate or stockholder of any corporation or entity engaged in the activities
described in (i) or (ii) above; provided, however,· that the foregoing shall not
prohibit Associate from becoming an associate of a Client, provided further that
such Client is not in a business directly or indirectly competitive with the
business of Cerner or any of its Affiliates. In any event, the employment of
Associate by a Client pursuant to the terms and conditions set forth herein
shall not be construed to diminish any of the other covenants or agreements made
by Associate in this Agreement.


7.
Employer's Property. Associate acknowledges receipt of the property or equipment
owned or provided by Employer. Associate agrees to take all reasonable
precautions and actions necessary to safeguard and maintain Employer's property
and equipment in normal operating condition and Associate agrees to accept
financial responsibility for damage or wear to property or equipment beyond that
associated with normal business use. Associate agrees to notify Employer upon
any loss or damage to Employer’s property and equipment. Upon termination,
Associate will immediately return and surrender to Employer all property and
equipment of Employer.



8.
Remedies. Associate acknowledges that due to the nature of the business of
Employer and its Affiliates and the value to Employer of Proprietary
Information, the breach by Associate of any of the provisions hereof may not be
reasonably or adequately compensated in damages alone and, therefore, Employer
shall be entitled to injunctive relief to prevent any threatened or continuing
breach of any of the terms and provisions hereof, and in addition thereto shall
be entitled to any and all other remedies available at law or in equity.·



9.
Termination of Employment. This Agreement and Associate's employment hereunder
may be terminated by either Employer or Associate at any time, with or without
cause, for any reason whatsoever, upon fifteen days prior written notice to the
other party. Upon any termination of Associate's employment hereunder, Associate
agrees to execute a Termination Statement in the form attached hereto as Exhibit
B. Upon termination, Associate will return and surrender to Employer all
property of Employer.



10.
Indemnification. Associate will indemnify and hold Cerner harmless from any
damages, liability, actions, suit or other claims arising out of any breach of
this Agreement.



11.
Modification. This Employment Agreement may not be modified in any respect
except by written agreement executed by the parties thereto.



12.
Notices. Any notice required or permitted to be given pursuant to the terms of
this Agreement shall be sufficient if given in writing and if personally
delivered to the Associate or to Cerner (as the case may be) or if deposited in
the United States Mail, postage prepaid, first class or certified mail, to
Associate at:



Jeffrey A. Townsend
300 Walnut, #l63
Des Moines, Iowa
50309


or to Cerner at:


2800 Rockcreek Parkway, Suite 601
Kansas City, Missouri 64117


or to such other addresses as each party may give the other party notice
pursuant to this Agreement.


13.
Governing Law. This Agreement will be construed and interpreted, and its
validity determined, under the laws of the State of Missouri.



14.
Severability. If any provision of this Agreement is held to be unenforceable,
then this Agreement will be deemed amended to the extent necessary to render the
otherwise unenforceable provision, and the rest of this Agreement, valid and
enforceable.



15.
Prior Agreements. The Associate hereby acknowledges receipt of a signed
counterpart of this Agreement and acknowledges that it is Associate' s entire
Agreement with Cerner concerning the subject matter, thereby cancelling,






--------------------------------------------------------------------------------





terminating and superseding any previous oral or written understandings or
agreements with Cerner or any officer or representative of Cerner. Nothing in
this Agreement shall be deemed to limit the right of Cerner to terminate the
employment of Associate at will, with or without cause.


IN WIITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.


/s/ Jeffrey A. Townsend
 
ASSOCIATE
 
CERNER CORPORATION
 
 
By:
/s/ John Reedy
 
 
 
 






